- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 19/10 - 12/06/2010 CAPEX 2011 Companhia Paranaense de Energia COPEL, pursuant to CVM Instruction 358/ 2002, hereby informs the market that the 131 st Company s Board of Directors Meeting, held on December 02, 2010, approved the Capital Expenditures Program for 2011. The amounts approved are as follows: R$ million Generation and Transmission 1,024.8 Distribution 933.3 Telecommunications 102.4 TOTAL These figures do not include new acquisitions, investments in generation and transmission projects arising from future bids, nor those to be undertaken by the subsidiaries companies. Curitiba, December 06, 2010. Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 7, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
